Order entered April 10, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00612-CR

                             GERONIMO DELGADO, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F11-61529-H

                                           ORDER
       The Court GRANTS the State’s April 5, 2013 motion to extend time to file its brief. We

ORDER the State’s brief received on April 5, 2013 filed as of the date of this order.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE